OFFICE   OF THE AITORNEY    GENERAL    OF TEXAS
                           AUSTIN




Honorable I:.X. 'Ziggina,President
College of Sines an6 Metallurgy
El Paso, Texas
Dear Fir:                 GpInIon No. O-i+203
                          Ra: Paysientof tra

          Your letter OS November 3,
departmant upon the question whether
oount to Oklahoma City and to N
          You advise that th
the Comptrollar,the baels
Eoard or mpnts or your co                     ~BLL
                                                 advanoe approv-
al ror the trip. You give                     undlng
                                                   the making
or the trip, lndloa                       s made In an amarganoy,
~oooatsIono8
           by the r                        12, Smmedlatelyartar
reglstratlonbaga                          or t.unes,it beoame
apparent that                              tarr members, end .pu
w-meconfronts                                 Ing a    raoenoy   oreat-
atlby the lest                                ber or the en&mar-
Ing dIol8lon.




                      evellng expenses shall ba lnourred
                     , heads of lnstltutlone,or by any
                     or the sohools, or other agenoies
                    nslde or outside of the bounderlee
                     Texas, exoapt tar State businsos,
     an& no.travel shall be perrormed outside the r-'tate
     except upon the aavanoe written oonsent~of the sohoolta
     Board of Es$ents or Eireotors. . . .w
          Your right to be ra~bursea ror travelinbj expanaea
Incurrbd on h trip outside of the State, iron the appropriations
 Honorable D. PI.Ylggina, President,Page 2


 m&a to your Instltutfonby tha above mantlonod appropriation
 bill, is to bi botermined by rotaran to the pravldons
 $,heroof.l$,Thaaot is olear and erplloit In Its mquiremant
 th8f %o 'travelshall be psrteramb outside tha .Statsexcept
 upon the~advaneawritten oonaent ot the aohool'r Board of
 Regents 'iirDIreeCoxW. No exaeptlon la mada tram thla re-
 qulremnt, authorizingauoh travel In emrrgenoy without.the
 lhvanos wrI~$tenaonsant oi the sahool'a Board or Regents or
 Dlreotom. lie ars,not at liberty to read suoh axoeption Into
 t&e provlsiona aboYi8quoted.
            It follows that, olnoe the adranoa written oonsant
  or the sahool*a Board ot Dirootors or Board o? Regents td
_ the making or tha deoorlbed trip wae not obtaina&, the trawl-
  iug lxpeaaes ilreurrsdupon eaid trip may not ba paid iron the
  sppropriationprovided by the bill ror your Institution.
                                         Yourr tery truly